DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claim amendments and remarks filed on August 15, 2022 for the application filed December 7, 2017 which is a 371 of a PCT application filed June 8, 2016 which claims priority to a provisional application filed on June 9, 2015. Claim 1 has been amended, claims 4, 7-27 have been cancelled and claims 28-29 have been newly added. Claims 1-3, 5-6 and 28-29 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15, 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-6 and 28-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Eligibility Step 1:
Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-3, 5-6, 21 and 28-29 are directed towards a system to provide a care recipient care-based activity recommendation engine (i.e. a machine) which is a statutory category. Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea).  In the instant application, the claims are directed towards an abstract idea. 

Eligibility Step 2A, Prong One:
Under step 2A, prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claim 1 is determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter groupings of abstract ideas. The abstract idea recited in independent claim 1 is identified in bold as: 
a wearable device comprising a user health sensor configured to obtain user health sensor data related to a physical condition of the care recipient, wherein the user health sensor comprises one or more of a light sensor, an optical sensor, a temperature sensor, a pressure sensor, a weight sensor, an electromagnetic (EM) sensor, an infra-red (IR) sensor, a microphone, a transducer, a still-image camera, and a video camera; 
a database configured to: (i) store care recipient profile information for the care recipient in a care recipient profile associated with the care recipient, the care recipient profile information including information related to one or more care needs of the care recipient; and (ii) store caregiver profile information for two or more caregivers, the caregiver profile information including schedule information, resource information, and location information for individual caregivers, the caregiver profile information including first caregiver profile information stored in a first caregiver profile for a first caregiver and second caregiver profile information stored in a second caregiver profile for a second caregiver;
a caregiver device comprising: 
(i) a caregiver user interface, the caregiver user interface configured to present one or more individual activity task queues to the caregiver, and further configured to receive a selection of one or more of activity tasks in the presented individual activity task queue, wherein the caregiver user interface is configured to be remotely accessed by a caregiver via the internet or a smartphone application; and 
(ii) one or more physical computer processors in operative communication with the database and the user health sensors and configured by computer readable instructions to: 
obtain activity tasks about the care recipient, the activity tasks determined based on each of the care recipient profile, the activity tasks performed to care for the care recipient, the activity tasks having at least associated: (1) activity information, the activity information indicating an estimated time commitment, (2) an activity task type, (3) required caregiver resources for a given activity task, and (4) a level of intrusiveness, the activity tasks including a first activity task having first activity information and a second activity task having second activity information, and the level of intrusiveness indicating the intrusiveness of the activity task to the care recipient; 
generate a queue of activity tasks for the care recipient based on the activity information, the user health sensor data related to a physical condition of the care recipient, and the care recipient profile, wherein the activity tasks are ordered in the queue based on immediacy of the activity tasks relative to a need of the care recipient with a most immediate activity task being ranked before a less immediate activity task; 
determine a likelihood for the one or more caregivers and the activity tasks in the queue, the likelihood for a given caregiver and a given activity task indicating capacity and/or likelihood of the given caregiver to perform the given activity task, determined based on comparison of: (i) activity information for the individual activity tasks including the estimated time commitment activity task type, a caregiver relationship level and the level of intrusiveness of the activity task, the caregiver relationship level indicating a level of relationship closeness between the caregiver and the care recipient, and required caregiver resources for the individual activity tasks: and (ii) the profile information in the individual caregiver profiles including the schedule information, resource information, and location information for the caregiver, the likelihood including a first likelihood for the first caregiver and the first activity task, and a second likelihood for the second caregiver and the second activity task; 
generate, based on the determined likelihood, a first caregiver activity task queue for the first caregiver and a second caregiver activity task queue for the second caregiver; and 
responsive to the likelihood indicating that individual caregivers have the capacity, caregiver relationship level, and likelihood to complete individual activity tasks, communicate the individual activity task queues to the individual caregivers via the caregiver user interface such that, responsive to the first likelihood metric value indicating that the first caregiver has the capacity and/or likelihood to complete the first activity task, the first caregiver activity task queue is communicated to first caregiver via the caregiver user interface, and, responsive to the second likelihood indicating that the second caregiver has the capacity and/or likelihood to complete the second activity task, the second caregiver activity task queue is communicated to the second caregiver via the caregiver user interface; and 
a wireless network in communication with the user health sensor, the database, and the caregiver device, and configured to receive from the caregiver device the selection of one or more of the activity tasks in the first caregiver activity task queue, wherein the selection by the first caregiver is based on one or more of a preferred first caregiver schedule and a first caregiver ability.
The identified abstract idea falls within the subject matter grouping of certain methods of organizing human activity. The claims recite a method which organizes the human activity of activity task queue assigning for caregivers based on patient needs. The claims simply organize the steps a human would perform in order to generate activity tasks queue for caregivers and care recipients, such as the activity of a manager obtaining task information, assigning tasks/queues to caregivers based on task information and caregiver information and caregivers performing the tasks based on their schedule and availability. Accordingly, the claims recite an abstract idea.
The abstract idea recited in independent claim 1 is also identified in bold as: 
a wearable device comprising a user health sensor configured to obtain user health sensor data related to a physical condition of the care recipient, wherein the user health sensor comprises one or more of a light sensor, an optical sensor, a temperature sensor, a pressure sensor, a weight sensor, an electromagnetic (EM) sensor, an infra-red (IR) sensor, a microphone, a transducer, a still-image camera, and a video camera; 
a database configured to: (i) store care recipient profile information for the care recipient in a care recipient profile associated with the care recipient, the care recipient profile information including information related to one or more care needs of the care recipient; and (ii) store caregiver profile information for two or more caregivers, the caregiver profile information including schedule information, resource information, and location information for individual caregivers, the caregiver profile information including first caregiver profile information stored in a first caregiver profile for a first caregiver and second caregiver profile information stored in a second caregiver profile for a second caregiver;
a caregiver device comprising: 
(i) a caregiver user interface, the caregiver user interface configured to present one or more individual activity task queues to the caregiver, and further configured to receive a selection of one or more of activity tasks in the presented individual activity task queue, wherein the caregiver user interface is configured to be remotely accessed by a caregiver via the internet or a smartphone application; and 
(ii) one or more physical computer processors in operative communication with the database and the user health sensors and configured by computer readable instructions to: 
obtain activity tasks about the care recipient, the activity tasks determined based on each of the care recipient profile, the activity tasks performed to care for the care recipient, the activity tasks having at least associated: (1) activity information, the activity information indicating an estimated time commitment, (2) an activity task type, (3) required caregiver resources for a given activity task, and (4) a level of intrusiveness, the activity tasks including a first activity task having first activity information and a second activity task having second activity information, and the level of intrusiveness indicating the intrusiveness of the activity task to the care recipient; 
generate a queue of activity tasks for the care recipient based on the activity information, the user health sensor data related to a physical condition of the care recipient, and the care recipient profile, wherein the activity tasks are ordered in the queue based on immediacy of the activity tasks relative to a need of the care recipient with a most immediate activity task being ranked before a less immediate activity task; 
determine a likelihood for the one or more caregivers and the activity tasks in the queue, the likelihood for a given caregiver and a given activity task indicating capacity and/or likelihood of the given caregiver to perform the given activity task, determined based on comparison of: (i) activity information for the individual activity tasks including the estimated time commitment activity task type, a caregiver relationship level and the level of intrusiveness of the activity task, the caregiver relationship level indicating a level of relationship closeness between the caregiver and the care recipient, and required caregiver resources for the individual activity tasks: and (ii) the profile information in the individual caregiver profiles including the schedule information, resource information, and location information for the caregiver, the likelihood including a first likelihood for the first caregiver and the first activity task, and a second likelihood for the second caregiver and the second activity task; 
generate, based on the determined likelihood, a first caregiver activity task queue for the first caregiver and a second caregiver activity task queue for the second caregiver; and 
responsive to the likelihood indicating that individual caregivers have the capacity, caregiver relationship level, and likelihood to complete individual activity tasks, communicate the individual activity task queues to the individual caregivers via the caregiver user interface such that, responsive to the first likelihood metric value indicating that the first caregiver has the capacity and/or likelihood to complete the first activity task, the first caregiver activity task queue is communicated to first caregiver via the caregiver user interface, and, responsive to the second likelihood indicating that the second caregiver has the capacity and/or likelihood to complete the second activity task, the second caregiver activity task queue is communicated to the second caregiver; and 
a wireless network in communication with the user health sensor, the database, and the caregiver device, and configured to receive from the caregiver device the selection of one or more of the activity tasks in the first caregiver activity task queue, wherein the selection by the first caregiver is based on one or more of a preferred first caregiver schedule and a first caregiver ability.
The identified abstract idea falls within the subject matter grouping of mental processes. The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “with the one or more physical computer processors” in operative communication with the database and the user health sensor, and configured by computer readable instructions to”, nothing in the identified abstract idea precludes the steps from practically being performed in the mind or on pen and paper. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

Eligibility Step 2A, Prong Two:
Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there is no indication that any additional elements or combination of elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the functioning of a computer, or an improvements to any other technology or technical field; an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element that implements the judicial exception with, or uses the judicial exception in connection with, a particular machine or manufacture that is integral to the claim; an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Conversely, the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than a recitation of: generally linking the abstract idea to a particular technological environment or field of use; insignificant extra-solution activity to the judicial exception; and/or adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea as evidenced below. The additional elements (identified in bold) of independent claim 1 are identified as:
a wearable device comprising a user health sensor configured to obtain user health sensor data related to a physical condition of the care recipient , wherein the user health sensor comprises one or more of a light sensor, an optical sensor, a temperature sensor, a pressure sensor, a weight sensor, an electromagnetic (EM) sensor, an infra-red (IR) sensor, a microphone, a transducer, a still-image camera, and a video camera (The device comprising a sensor configured to obtain data is considered to be mere instructions to apply an exception under MPEP §2106.05(f). The device/sensor is recited at a high level of generality and used in its ordinary capacity (i.e. obtaining data). The wearable nature of the device, limiting the sensor and data to health and the physical condition of a care recipient, and limiting the sensor to specific types of sensors are considered to be field of use and technological environment under MPEP §2106.05. These limitations are recited at a high level of generality and do no more than generally link a judicial exception to the field of use of healthcare and the particular technological environment of different types of sensors.); 
a database configured to: (i) store care recipient profile information for the care recipient in a care recipient profile associated with the care recipient, the care recipient profile information including information related to one or more care needs of the care recipient; and (ii) store caregiver profile information for two or more caregivers, the caregiver profile information including schedule information, resource information, and location information for individual caregivers, the caregiver profile information including first caregiver profile information stored in a first caregiver profile for a first caregiver and second caregiver profile information stored in a second caregiver profile for a second caregiver (The database configured to store is considered to be mere instructions to apply an exception under 2106.05(f). The database is recited at a high level of generality and used in its ordinary capacity (i.e. storing data). The type of data stored is considered to be field of use and technological environment under MPEP §2106.05. These limitations do no more than generally link a judicial exception to the field of use of care recipient data and caregiver data.);
a caregiver device comprising: 
(i) a caregiver user interface, the caregiver user interface configured to present one or more individual activity task queues to the caregiver, and further configured to receive a selection of one or more of activity tasks in the presented individual activity task queue, wherein the caregiver user interface is configured to be remotely accessed by a caregiver via the internet or a smartphone application; and 
(ii) one or more physical computer processors in operative communication with the database and the user health sensors and configured by computer readable instructions to (The device having a user interface configured to present and receive data and processors in communication with the database and sensor for executing instructions is considered to be mere instructions to apply an exception under 2106.05(f). The device is recited at a high level of generality and used in its ordinary capacity (i.e. processing data, receiving/inputting data, communicating data and displaying/outputting data).): 
obtain activity tasks about the care recipient, the activity tasks determined based on each of the care recipient profile, the activity tasks performed to care for the care recipient, the activity tasks having at least associated: (1) activity information, the activity information indicating an estimated time commitment, (2) an activity task type, (3) required caregiver resources for a given activity task, and (4) a level of intrusiveness, the activity tasks including a first activity task having first activity information and a second activity task having second activity information, and the level of intrusiveness indicating the intrusiveness of the activity task to the care recipient; 
generate a queue of activity tasks for the care recipient based on the activity information, the user health sensor data related to a physical condition of the care recipient, and the care recipient profile, wherein the activity tasks are ordered in the queue based on immediacy of the activity tasks relative to a need of the care recipient with a most immediate activity task being ranked before a less immediate activity task; 
determine a likelihood for the one or more caregivers and the activity tasks in the queue, the likelihood for a given caregiver and a given activity task indicating capacity and/or likelihood of the given caregiver to perform the given activity task, determined based on comparison of: (i) activity information for the individual activity tasks including the estimated time commitment activity task type, a caregiver relationship level and the level of intrusiveness of the activity task, the caregiver relationship level indicating a level of relationship closeness between the caregiver and the care recipient, and required caregiver resources for the individual activity tasks: and (ii) the profile information in the individual caregiver profiles including the schedule information, resource information, and location information for the caregiver, the likelihood including a first likelihood for the first caregiver and the first activity task, and a second likelihood for the second caregiver and the second activity task; 
generate, based on the determined likelihood, a first caregiver activity task queue for the first caregiver and a second caregiver activity task queue for the second caregiver; and 
responsive to the likelihood indicating that individual caregivers have the capacity, caregiver relationship level, and likelihood to complete individual activity tasks, communicate the individual activity task queues to the individual caregivers via the caregiver user interface such that, responsive to the first likelihood metric value indicating that the first caregiver has the capacity and/or likelihood to complete the first activity task, the first caregiver activity task queue is communicated to first caregiver via the caregiver user interface, and, responsive to the second likelihood indicating that the second caregiver has the capacity and/or likelihood to complete the second activity task, the second caregiver activity task queue is communicated to the second caregiver via the caregiver user interface (The communicating via the user interface considered to be insignificant extra-solution activity under 2106.05(g). The communicating via a user interface is recited at a high level of generality and does not add a meaningful limitation to the method as this is the insignificant extra-solution activity of outputting data.); and 
a wireless network in communication with the user health sensor, the database, and the caregiver device, and configured to receive from the caregiver device the selection of one or more of the activity tasks in the first caregiver activity task queue, wherein the selection by the first caregiver is based on one or more of a preferred first caregiver schedule and a first caregiver ability (The wireless network in communication with the sensor, database and device, configured to receive data is considered to be mere instructions to apply an exception under 2106.05(f). The wireless network is recited at a high level of generality and used in its ordinary capacity (i.e. receiving and transmitting data).).

Eligibility Step 2B:
Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether provide an inventive concept by determining if the claims include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception. After evaluation, there is no indication that an additional element or combination of elements are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a sensors, databases, devices, processors and networks to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Furthermore, MPEP §2106.05(g) provides support that communicating/outputting data is well understood routine and conventional. Thus the claims are not patent eligible.
Dependent claims 2-3, 5-6 and 28-29 add additional limitations, but these only serve to further limit the abstract idea, and are therefore also directed towards fundamentally the same abstract idea as independent claim 1, do not integrate the abstract idea into a particular application and/or do not amount to an inventive concept or significantly more. The dependent claims merely present additional abstract information in tandem with further details regarding the elements from the independent claims and are, therefore, directed to an abstract idea for similar reasons as given above. Dependent claims 2-3, 5-6 and 29 merely describe what data is stored and obtained and that the tasks are performed. Claim 28 merely describes the abstract idea of communicating tasks via a calendar applied on a computer (i.e. electronic calendar on a user interface). None of these functions/sensors are deemed to integrate the claims into a practical application or to amount to significantly more than the abstract idea because, as stated above, they amount to: adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer. These merely encompasses the abstract idea identified above and do not amount to significantly more.
Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements amounts to an inventive concept.
Therefore, whether taken individually or as an ordered combination, 1-3, 5-6 and 28-29 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 21 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Fotheringham et al. (U.S. Pub. No. 2013/0191140) in view of Anderson et al. (U.S. Pub. No. 2009/0319523).
Regarding claim 1, Fotheringham discloses a system configured to provide a care recipient care-based activity recommendation engine (Paragraphs [0018]-[0019]), the system comprising: 
a wearable device comprising a user health sensor configured to obtain user health sensor data related to a physical condition of the care recipient (Paragraphs [0023]-[0024] and [0065], symptom/activity monitoring devices. Devices for GPS movement data, smartphones, blood pressure, heart rate, etc. are wearable.); 
a database (Figs. 1 and 10 and paragraphs [0025], [0028], [0084] and [0086]) configured to: (i) store care recipient profile information for the care recipient in a care recipient profile associated with the care recipient, the care recipient profile information including information related to one or more care needs of the care recipient (Paragraphs [0036] and [0086] discuss storing care recipient data structures having information that relates to the care recipients care needs such as medications, doctor information, ailments, conditions and symptoms.); and (ii) store caregiver profile information for two or more caregivers, the caregiver profile information including schedule information, resource information, and location information for individual caregivers, the caregiver profile information including first caregiver profile information stored in a first caregiver profile for a first caregiver and second caregiver profile information stored in a second caregiver profile for a second caregiver (Paragraphs [0035] and [0086] discuss storing caregiver structures having information such as the caregiver’s zip code. Paragraphs [0029]-[0034] and [0060] also discuss that the caregiver data structures are linked to schedule information, such as information of regarding start dates, end dates and due dates of tasks assigned to the caregiver and the caregiver type, such as primary or co-caregiver type, construed as resource information. Each caregiver structure and corresponding caregiver ID is unique to a specific caregiver.);
a caregiver device (Figs. 1 and 10 and paragraphs [0019], [0026] and [0084]-[0086] show and discuss a care server 105 which can be implemented on a computer system (e.g., computer system 1000 shown in FIG. 10), which can be distributed among many computers, servers, and/or devices and can be accessed using various computing devices (e.g., computer system 1000 shown in FIG. 10).) comprising: 
(i) a caregiver user interface, the caregiver user interface configured to present one or more individual activity task queues to the caregiver, and further configured to receive a selection of one or more of activity tasks in the presented individual activity task queue, wherein the caregiver user interface is configured to be remotely accessed by a caregiver via the internet or a smartphone application (Figs. 1 and 10 and paragraphs [0026], [0085]-[0086] show and discuss that care server can include an interface linking a plurality of caregivers with care server 105. Care server 105 can provide information about tasks to care givers and/or receive information from a care giver regarding the completion of a task. Care givers can be associated with individual care giver interfaces. These care interfaces can be implemented via a web interface, an application that runs on a computer, or an app on a smart phone or tablet.). Also see figs. 33-34.); and 
 (ii) one or more physical computer processors in operative communication with the database and the user health sensor, and configured by computer readable instructions to (Figs. 1 and 10 and paragraphs [0019] and [0084]-[0086] show and discuss the care server 105 which can be implemented on a computer system (e.g., computer system 1000 shown in FIG. 10), which can be distributed among many computers, servers, and/or devices and can be accessed using various computing devices (e.g., computer system 1000 shown in FIG. 10). The hardware elements can include a processor 1002 and processing acceleration unit 1016 such as a DSP or special-purpose processor.): 
obtain activity tasks about the care recipient, the activity tasks determined based on the care recipient profile, the activity tasks performed to care for the care recipient, the activity tasks having associated activity information, the activity information indicating an estimated time commitment, an activity task type, and required caregiver resources for a given activity task, the activity tasks including a first activity task having first activity information and a second activity task having second activity information (Paragraphs [0053]-[0062], [0075]-[0082] and [0092] discuss determining and obtaining a care plan for a care recipient which includes a plurality of task having associated task information as discussed in paragraphs [0030]-[0035]. The care plan and tasks may be determined based upon the care recipient information, such as behaviors, diagnosis, ailments, symptoms, conditions, etc. The task information includes start times, end times, repeating times and deadlines, construed as estimated time commitment, task types, instructions based on the needs of the care recipient and information on primary caregivers and co-caregivers needed, construed as resources . Multiple tasks may be obtained for a single or multiple care plan(s).); 
generate a queue of activity tasks for the care recipient based on the activity information, the user health sensor data related to a physical condition of the care recipient, and the care recipient profile wherein the activity tasks are ordered in the queue based on immediacy of the activity tasks relative to a need of the care recipient, with a most immediate activity being ranked before a less immediate activity task (Paragraph [0104]-[0105] shows a generated queue of the obtained tasks to be performed by caregivers in order to care for a recipient. As shown in figs. 33-34, the activity tasks are ordered based on the time they need to be completed to meet the patient’s needs such that tasks needed to be completed sooner than another tasks are ranked before the other tasks. Paragraph [0020] discusses that tasks can include, for example, smart task 120 that is automatically generated based on information about the care recipient. For instance, smart task 120 can include the tasks to be performed by a caregiver based on the care recipient's diagnosis, ailment, condition, symptoms, medication, behaviors, etc. A smart task can also be created based on data provided by symptom monitoring device 131. For example, when symptom monitoring device 131 inputs data that a care recipient's weight has dropped below a certain threshold value (or percentage), a task can be created to have a caregiver check on the care recipient.); 
generate a first caregiver activity task queue for the first caregiver and a second caregiver activity task queue for the second caregiver (Paragraphs [0055], [0098] and [0108] discuss assigning tasks to different caregivers, construed as first and second activity task queues for first and second caregivers.); and
communicate the individual activity task queues to the individual caregivers via the caregiver user interface (Paragraphs [0054]-[0061], [0098] and [0108] discuss assigning the tasks to specific caregivers and pushing those tasks to the caregivers. Also see figs. 33-34.); and 
a wireless network in communication with the user health sensor, the database, and the caregiver device (Paragraphs [0025], [0028] and [0084]-[0086] discuss a wireless network allowing communication between the sensors, database(s), server and smartphones/devices.), and configured to communicate the individual activity task queues to the caregiver device (Paragraph [0085] discusses that the server uses a network interface to communicate with caregiver devices.), and further configured to receive from the caregiver device the selection of one or more of the activity tasks in the first caregiver activity task queue, wherein the selection by the first caregiver is based on one or more of a preferred first caregiver schedule and a first caregiver ability (Paragraph [0055] and [0073] discuss the server receiving a selection of a tasks such that the caregiver is willing to perform the task or has completed/will complete the task. Paragraph [0114] discusses that tasks may be viewed (and therefore selected) based on a set time period (i.e. a preferred schedule). Furthermore, a caregiver selecting tasks/completing tasks is done based on preferred schedule/availability as the caregiver must be available to perform the task.).
Fotheringham does not appear to explicitly disclose determine a likelihood for the one or more caregivers and the activity tasks in the queue, the likelihood for a given caregiver and a given activity task indicating capacity and/or likelihood of the given caregiver to perform the given activity task, the likelihood being determined based comparison of : (i) on activity information for the individual activity tasks including the estimated time commitment, activity task type, and required caregiver resources for the individual activity tasks; and (ii) the profile information in the individual caregiver profiles including the schedule information, resource information, and location information for the caregiver, the likelihood including a first likelihood for the first caregiver and the first activity task, and a second likelihood for the second caregiver and the second activity task; that the first and second caregiver activity task queues are based on the determined likelihood; or responsive to the likelihood indicating that individual caregivers have the capacity and/or likelihood to complete individual activity tasks, communicate the individual activity tasks queues to the individual caregivers via the caregiver user interface such that, responsive to the first likelihood indicating that the first caregiver has the capacity and/or likelihood to complete the first activity task, the first caregiver activity task queue is communicated to first caregiver via the caregiver user interface, and, responsive to the second likelihood indicating that the second caregiver has the capacity and/or likelihood to complete the second activity task, the second caregiver activity task queue is communicated to the second caregiver via the caregiver user interface.
Anderson teaches that it was old and well known in the art of healthcare service provider searching at the time of the filing to determine a likelihood for the one or more caregivers and the activity tasks, the likelihood for a given caregiver and a given activity task indicating capacity and/or likelihood of the given caregiver to perform the given activity task, the likelihood being determined based on comparison of activity information for the individual activity tasks and profile information in the individual caregiver profiles, the likelihood including a first likelihood for the first caregiver and the first activity task, and a second likelihood for the second caregiver and the second activity task (Anderson, paragraphs [0073]-[0086] discuss determining a match score for a plurality of caregivers/service providers for a specified task by comparing user/patient profiles, service provider profiles and service provider criterion. The user profiles and service provider criterion are construed as activity task information and the service provider profiles/bibliographic data is construed as caregiver profile information. The match score indicates the capacity or likelihood that a caregiver/service provider may complete the task. This process may be done for multiple tasks such that a first service provider match score is determined for a first task and a second service provider match score is determined for a second task. Also see figs. 6-7 and 13.) to allow users to locate specialists that are best suited to treat a patient’s specific condition (Anderson, paragraph [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare service provider searching at the time of the filing to modify the task assignment of Fotheringham to determine likelihood for the one or more caregivers and the activity tasks in the queue, the likelihood for a given caregiver and a given activity task indicating capacity and/or likelihood of the given caregiver to perform the given activity task, the likelihood being determined based on a comparison of: (i) activity information for the individual activity tasks and (ii) profile information in the individual caregiver profiles, the likelihood including a first likelihood for the first caregiver and the first activity task, and a second likelihood for the second caregiver and the second activity task, as taught by Anderson, such that the activity information includes estimated time commitment, activity task type, and required caregiver resources for the individual activity tasks, such that the profile information includes schedule information, resource information, and location information for the caregiver, as taught by Fotheringham, such that the first and second caregiver activity task queues are based on the determined likelihood and such that communicating the individual activity tasks queues to the individual caregivers via the caregiver user interface is responsive to the likelihood indicating that individual caregivers have the capacity and/or likelihood to complete individual activity tasks, such that, responsive to the first likelihood indicating that the first caregiver has the capacity and/or likelihood to complete the first activity task, the first caregiver activity task queue is communicated to first caregiver via the caregiver user interface, and, responsive to the second likelihood indicating that the second caregiver has the capacity and/or likelihood to complete the second activity task, the second caregiver activity task queue is communicated to the second caregiver via the caregiver user interface in order to allow users to locate specialists that are best suited to treat a patient’s specific condition.
For example, unassigned tasks in the task queue of Fotheringham could benefit from the teachings of Anderson such that the user could perform a best match search of caregivers for the specific tasks, providing the user with caregivers having the best match scores from which the user may assign the task to the caregiver activity task queues.

Regarding claim 2, Fotheringham further discloses wherein the one or more physical computer processors are configured such that the location information in the caregiver profiles includes static and dynamic location information, the static location information indicating a location of a caregiver's residence in relation to a residence of the care recipient, the dynamic location information indicating a caregiver's current location relative to the residence of the care recipient (Paragraph [0110] discusses that the caregiver’s profile include where the caregiver is relative to the care recipient.).
Fotheringham does not appear to explicitly disclose, but Anderson teaches that it was old and well known in the art of healthcare service provider searching at the time of the filing that the caregiver profiles includes static locations information, the static location information indicating a location of a caregiver's residence in relation to a residence of the care recipient (Anderson, paragraphs [0069] and [0080] discuss that the service provider profiles include that location of the service provider in relations to the location of the user to determine the distance of the service provider to the user.) to allow users to locate specialists that are best suited to treat a patient’s specific condition (Anderson, paragraph [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare service provider searching at the time of the filing to modify the caregiver profiles of Fotheringham to include static locations information, the static location information indicating a location of a caregiver's residence in relation to a residence of the care recipient, as taught by Anderson, in order to allow users to locate specialists that are best suited to treat a patient’s specific condition.

Regarding claim 3, Fotheringham further discloses wherein the one or more physical computer processors are configured such that the caregiver profile information includes historical information indicating previous care provided by a caregiver to the care recipient (Fig. 40 and paragraph [0110] show and discuss that the caregiver profiles include completed tasks that a caregiver has performed for a care recipient.).

Regarding claim 5, Fotheringham does not appear to explicitly disclose, but Anderson teaches that it was old and well known in the art of healthcare service provider searching at the time of the filing wherein the one or more physical computer processors are configured such that the activity task type indicates whether an activity task should be performed by one or more of a family member, a friend, or a medical professional (Anderson, figs. 6-7 show that the service provider criteria, construed as a activity task type, indicates what time of service provider needs to be seen, which could be a medical doctor, family member, caregiver or other type of service provider as discussed in Fotheringham.) to allow users to locate specialists that are best suited to treat a patient’s specific condition (Anderson, paragraph [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare service provider searching at the time of the filing to modify the activity task type of Fotheringham to include the one or more physical computer processors are configured such that the activity task type indicates whether an activity task should be performed by one or more of a family member, a friend, or a medical professional, as taught by Anderson, in order to allow users to locate specialists that are best suited to treat a patient’s specific condition.

Regarding claim 6, Fotheringham further discloses wherein the one or more physical computer processors are configured such that one or more of the activity tasks are generated manually by a caregiver based on caregiver monitoring and/or observation of the care recipient (Fig. 5. and paragraphs [0020]-[0023] discuss a caregiver manually entering tasks based on the observed condition of the care recipient.).

Regarding claim 21, Fotheringham further discloses wherein the user health sensor comprises a light sensor, an optical sensor, a temperature sensor, a pressure sensor, a weight sensor, an electromagnetic (EM) sensor, an infra-red (IR) sensor, a microphone, a transducer, a still-image camera, and/or a video camera (Paragraph [0023], symptom monitoring device 131 can provide data related to blood-glucose levels, blood pressure, heart rate, temperature, cholesterol level, weight, etc. of a care recipient. Paragraph [0024], Activity monitoring device 132 can provide, for example, information regarding the administration of medication, information showing movement in a home, for example, movement to or from specific rooms or past specific points; GPS devices providing information about movement of a care recipient; cupboard/refrigerator opening and closing detectors providing information about kitchen usage; vertical and/or horizontal positioning to determine whether the care recipient has fallen; alarm snooze; environment data such as temperature of the home; video data of the care recipient or their environment; food levels in cupboards, refrigerators, shelves, or drawers; etc. Various other activities can be monitored by activity monitoring device 132.).

Regarding claim 28, Fotheringham further discloses wherein the caregiver user interface is configured to communicate individual activity task queues to the caregiver via an electronic calendar (Figs. 33-34 and paragraph [0091] show and discuss that tasks are displayed on a user interface via an electronic calendar.).

Regarding claim 29, Fotheringham further discloses wherein the care recipient profile comprises health insurance information, allergy information, blood type, DNA information, and/or other personal health data about associated with the care recipient (Paragraph [0036] discusses that the care recipient structure 225 can also include a known condition ID associated with known condition structure 235, and/or patient behaviors ID associated with behavior structure 230. Care recipient structure 225 can also include information about medication being taken by the care recipient. Also see paragraphs [0037]-[0038].).

Response to Arguments
Applicant's arguments filed August 15, 2022 regarding claims 1-3, 5-6 and 28-29 being rejected under 35 U.S.C. 112 have been fully considered and they are persuasive. The rejection of claims 1-3, 5-6 and 28-29 under 35 U.S.C. 112 has been withdrawn.

Applicant's arguments filed August 15, 2022 regarding claims 1-3, 5-6 and 28-29 being rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Under step 2A, prong one, Applicant argues that the claims are not directed towards an abstract idea because the claims recite a very specific and complex system that receives and processes complex data utilizing a very specific and complicated physical structure to perform their functionalities. Specifically, the Applicant asserts that the wearable device comprising a user health sensor, database, caregiver device comprising a user interface and processor, and wireless network are specific and complicated physical structures used to perform these functionalities. Applicant further argues that the Office improperly deconstructs the claims at such a high level that it ensures patent ineligibility. However, why the claims recite these four physical structures, the claims are directed to adding tasks to caregiver queue by processing information related to the tasks and caregivers. Therefore, the claims still recite an abstract idea as described in the instant rejection. Furthermore, it is unclear what is complex about a sensor for obtaining data, a database for storing data, a device for presenting and processing data and a wireless network for receiving data as they are recited at a high level of generality and used in their intended capacity. 

Under step 2A, prong two, Applicant again argues that the claims are directed to a specific improvement in a system to assign and communicate tasks by enabling the system to efficiently and effectively assign tasks and communicate those tasks. 
However, the system is a processor which performs an abstract idea. While the identified abstract idea may be useful, it is not an improvement to technology. As stated in the instant rejection, assigning tasks is a human activity and simply communicating lists of tasks is akin to transmitting/outputting data, which is insignificant extra-solution activity as evidenced by MPEP §2106.05.
Applicant argues that selecting a task and performing the task is a practical application. However, this is insignificant application (i.e. selecting/performing a task assigned to you) and abstract itself as this is a method of organizing human activity (the activities performed by a caregiver and caregiver manager). Put simply, a caregiver “performing” a task is an abstract human activity.
Applicant again argues that wearable device comprising a user health sensor, database, caregiver device comprising a user interface and processor, and wireless network are specific and complicated physical structures which go beyond a processor performing an abstract idea. However, these structures are used for the intended purposes in order to carry out the abstract idea. 

Under step 2B, Applicant argues that the claims amount to significantly more because they recite a specific multi-component and complex physical system. However, wearable sensors for gather data, database for storing data, processors for processing data and executing instructions, user interface for displaying data and wireless network is not enough to amount to significantly more as these are generic computer component (i.e. sensors, memory, processors, displays, networks) used for its intended purpose (gathering data, storing data, processing data , displaying data and communicating data).

Applicant further argues that the Office is using improper deconstruction and that the combined components results in much more than a generic system. However, why the claims recite these four physical structures, the claims are directed to adding tasks to caregiver queue by processing information related to the tasks and caregivers and they uses these structures, recited at a high level of generality, to perform the abstract idea. 

Applicant's arguments filed August 15, 2022 regarding claims 1-3, 5-6 and 28-29 being rejected under 35 U.S.C. 103 have been fully considered, but are moot because the rejection of claims 1-3, 5-6 and 28-29 under 35 U.S.C. 103 has been withdrawn.
Upon further search and consideration is determined that the prior art does not disclose, teach or suggest: “determine a likelihood for the one or more caregivers and the activity tasks in the queue, the likelihood for a given caregiver and a given activity task indicating capacity and/or likelihood of the given caregiver to perform the given activity task, determined based on comparison of: (i) activity information for the individual activity tasks including the estimated time commitment activity task type, a caregiver relationship level and the level of intrusiveness of the activity task, the caregiver relationship level indicating a level of relationship closeness between the caregiver and the care recipient, and required caregiver resources for the individual activity tasks: and (ii) the profile information in the individual caregiver profiles including the schedule information, resource information, and location information for the caregiver, the likelihood including a first likelihood for the first caregiver and the first activity task, and a second likelihood for the second caregiver and the second activity task” recited in claim 1.
Regarding the closest prior art of record:
Fotheringham et al. (U.S. Pub. No. 2013/0191140) disclose that activity tasks include activity information for the individual activity tasks including the estimated time commitment activity task type, required caregiver resources for the individual activity tasks and that caregiver profiles include profile information in the individual caregiver profiles including the schedule information, resource information, and location information for the caregiver. 
Anderson et al. (U.S. Pub. No. 2009/0319523) teaches do determine a likelihood of the given caregiver to perform the given activity task based on a comparison of caregiver profiles and the task/patient profiles. 
Lagor et al. (U.S. Pub. No. 2011/0276343) teaches to categories tasks by invasiveness. 
Patadia et al. (U.S. Pub. No. 20150234990) teaches to define a caregiver-patient relationship level to assist care managers. 
Compton et al. (U.S. Pub. No. 2011/0106565) teaches to assign tasks to caregivers based on (e.g., location, authorization, workload, etc.).
Wager et al. (U.S. Pub. No. 2005/0075904) teaches assigning caregivers to patient tasks using a variety of evidence.
Therefore, while the prior art suggest determining caregivers for tasks using task information and caregiver information and that this information may include (i) activity information for the individual activity tasks including the estimated time commitment activity task type, a caregiver relationship level and the level of intrusiveness of the activity task, the caregiver relationship level indicating a level of relationship closeness between the caregiver and the care recipient, and required caregiver resources for the individual activity tasks: and (ii) the profile information in the individual caregiver profiles including the schedule information, resource information, and location information for the caregiver, the prior art cannot be said to disclose teach or suggest to determine a likelihood for the one or more caregivers and the activity tasks in the queue, the likelihood for a given caregiver and a given activity task indicating capacity and/or likelihood of the given caregiver to perform the given activity task, determined based on comparison these factors without relying on hindsight reasoning. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C. Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686